FILED
                            NOT FOR PUBLICATION
                                                                            APR 20 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ROBERT S. BETTIS,                                No. 15-35014

               Plaintiff - Appellant,            D.C. No. 6:13-cv-01623-CL

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                              Submitted March 7, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Robert S. Bettis appeals the district court’s judgment affirming an

Administrative Law Judge’s (“ALJ”) decision denying his application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 28 U.S.C. § 1291. We affirm.

      The ALJ provided specific, clear and convincing reasons for finding Bettis

not fully credible: (1) Bettis’s condition improved with treatment, Warre v.

Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments

that can be controlled effectively with medication are not disabling[.]”); (2) there

was no evidence of follow up care, and although Bettis contends he could not

afford treatment, he was advised to go to a free clinic, id.; (3) Dr. Atkinson’s

opinion was consistent with the record, her clinical observations, and Bettis’s daily

activities; (4) the medical evidence contradicted Bettis’s allegations of memory and

concentration problems; and (5) Bettis declined treatment for depression. See

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008) (ALJ

must provide “clear and convincing” reasons for discrediting a claimant absent

“affirmative evidence” of malingering) (citation omitted)); see also Ghanim v.

Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (discussing credibility factors).

      The ALJ gave a germane reason for rejecting the lay witness testimony of

Bettis’s spouse and of Bettis’s former employer that Bettis had memory and

concentration problems: the testimony was contradicted by the medical evidence.

See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (inconsistency with

medical evidence is a germane reason for rejecting lay testimony); see also


                                           2
Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)

(suggesting one germane reason is sufficient).

      The ALJ did not err in failing to recognize Bettis’s obesity as an impairment.

The record does not indicate that Bettis’s obesity caused any functional limitations,

and in any event, the ALJ took into account Bettis’s obesity in formulating the

residual functional capacity (“RFC”) because the ALJ credited the opinion of Dr.

Atkinson, who considered Bettis’s weight in assessing his functional abilities. See

Burch v. Barnhart, 400 F.3d 676, 681–83 (9th Cir. 2005) (addressing arguments

about ALJ’s failure to properly consider claimant’s obesity).

      Having rejected Bettis’s claims that he had problems with his memory and

concentration and that he was unable to sit, the ALJ was not required to again

consider these impairments at Step 4. The ALJ’s RFC determination and

associated questions posed to the vocational expert pertaining to Bettis’s

restrictions “contained all of the limitations” that he “found credible.” Bayliss, 427
F.3d at 1217. The ALJ’s reliance on the vocational expert’s testimony in

concluding that Bettis was able to perform his past relevant work as a web designer

was therefore proper.

      AFFIRMED.




                                          3